department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-3698-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel ------------------------ from subject attn ------------------------------------------------------------------- deborah a butler assistant chief_counsel field service cc dom fs net_operating_loss carryovers this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp1 corp2 corp3 corp4 corp5 corp6 corp7 tl-n-3698-98 partnership partnera partnerb name1 name2 name3 statea stateb busine sec_1 busine sec_2 busine sec_3 busine sec_4 asset1 year1 year2 year3 year4 year5 year6 year7 year8 year9 year10 date1 date2 tl-n-3698-98 date3 date4 date5 date6 date7 date8 date9 montha monthb dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg x y z r s t u issue tl-n-3698-98 whether a dollar_figureaa net_operating_loss anol carryover of the corp2 and subsidiaries consolidated_return group can offset the year8 through year9 post-acquisition taxable_income of corp3 the survivor of a merger with the corp4 group s corp5 when corp4 s corp5 was not a member of corp2 s consolidated_return group during the pre-acquisition years and corp3 was a defunct empty shell corporation when it merged with corp5 conclusion under the facts presented by this case i r c ' would apply to disallow the use of the nol carryovers however there are litigating hazards and additional facts may bolster the argument as discussed facts prior to year5 corp2 was the common parent of an affiliated_group_of_corporations that filed consolidated_returns several members of the group including corp3 then known as name1 ran busine sec_1s and had been involved in busine sec_2 another member was engaged in busine sec_3 corp2 filed a bankruptcy petition in year2 and emerged from bankruptcy in year4 with a large deficit in retained earnings and large nol carryovers from year1 year2 and year3 in montha year5 corp2 s shareholders approved an increase in the number of authorized shares of common_stock from r to s shares at the same time the shareholders also granted an option to partnership to acquire t shares of the common_stock at a price of dollar_figurebb per share partnership exercised the option to acquire u million shares on date1 and at the same time made a tender offer for any and all of corp2 s outstanding common_stock at a price of dollar_figurecc per share the tender offer was completed on date2 and as of date3 partnership owned approximately x of corp2 s issued and outstanding shares subsequently partnership acquired additional shares of corp2 and by date4 owned y of corp2 s outstanding_stock at the time partnership acquired its interest in corp2 the corp2 group had total consolidated nols from year1 year2 and year3 of approximately dollar_figuredd in addition corp2 had a deficit in retained earnings_of approximately dollar_figureee after partnership exercised the option in year6 corp2 did not report any limitation under sec_382 before or after the amendments on the use of its pre-acquisition losses but treated those losses as subject_to the consolidated_return_change_of_ownership acrco rules of treas reg g and d partnership is a statea partnership constructively controlled by partnera and partnerb both of whom also constructively control corp1 an s_corporation tl-n-3698-98 on date9 corp2 acquired approximately z of the stock of corp4 in a friendly takeover that was the culmination of an open bidding process corp4 was a stateb corporation that was the common parent of an affiliated_group_of_corporations that filed consolidated_returns corp4 was a conglomerate whose principal assets comprised asset1 and busine sec_4 the acquisition was effected by having corp7 a newly formed subsidiary of corp6 a member of the corp2 group merge into corp4 with corp4 as the surviving corporation the former shareholders of corp4 received a cash payment of dollar_figureff per share subsequent to the acquisition of corp4 corp2 issued various debt securities and used the proceeds to retire debt incurred to acquire corp4 excess_proceeds from the securities issuance in the amount of approximately dollar_figuregg were distributed by corp2 because corp2 had no earnings_and_profits that distribution was treated as a return_of_capital under i r c ' c on date5 corp3 sold its busine sec_1 including all assets and the use of the name1 name to an unrelated purchaser after date6 corp3 which had no employees and no operating_assets changed its name to name2 on date7 corp5 a subsidiary of corp4 merged into corp3 with corp3 as the surviving corporation corp3 immediately changed its name to name3 at the time of the merger corp3 was a shell corporation corp5 was profitably engaged in busine sec_4 after the merger corp2 offset the group s crco losses against the income of corp3 ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ----------------------------- law and analysis a sec_382 prior to i r c ' a denied the carryover of a corporation's net_operating_loss if the corporation experienced a change in the ownership of at least percentage points among its ten largest shareholders the change resulted from a purchase of the corporation's stock and the corporation failed to carry on a trade_or_business substantially the same as that conducted before any ownership_change business continuity requirement the test of whether the corporation continued to carry on substantially the same business was applied the agreement and plan of merger executed date8 is among corp4 corp1 and corp7 the agreement describes corp1 as aparent even though it has no direct ownership_interest in either corp2 or corp7 tl-n-3698-98 at the close of the taxable_year of the acquisition and the subsequent taxable_year i r c ' a a treas reg ' a - a the regulations under sec_382 for tax years beginning before provide that in determining whether a corporation has continued to carry on substantially the same business after an ownership_change all the facts and circumstances of the case are taken into account relevant factors to be taken into account include changes in the corporation's employees plant equipment product location customers and other items which are significant in determining whether or not there is or is not a continuity of the same_business_enterprise treas reg '1 a -1 h these factors shall be evaluated in light of the general objective of sec_382 to disallow net_operating_loss carryovers where there is a purchase of the stock of a corporation and its loss_carryovers are used to offset gains of a business unrelated to that which produced the losses id the tax_reform_act_of_1986 substantially revised sec_382 after the amendments i r c ' a generally limits the amount the a sec_382 limitation of a loss corporation's loss_carryovers and built-in losses that can be offset against the corporation's taxable_income in years after an ownership_change the sec_382 limitation is defined by i r c ' b as the loss corporation's value before the ownership_change multiplied by the applicable long-term tax-exempt_bond rate defined in i r c ' f a loss_corporation is defined by i r c ' k as a corporation with a net_operating_loss or net_unrealized_built-in_loss as defined by i r c ' h the pivotal event that triggers the operation of i r c ' after is an ownership_change which occurs under i r c ' g whenever immediately after i an owner shift involving a shareholder or ii any equity_structure_shift the percentage of stock of the loss_corporation owned by one or more shareholders has increased by more than percentage points over the lowest percentage of stock of the loss_corporation or any predecessor_corporation owned by such shareholders at any time during the testing_period as provided in i r c ' k c determinations of the percentage of stock held by any person is made on the basis of value under i r c ' i the testing_period is generally the three-year period ending on the day of any owner shift involving a shareholder or equity_structure_shift an owner shift involving a 5-percent_shareholder is any change in the respective ownership of stock of a corporation which affects the percentage of such stock owned by any person who is a shareholder before or after such change i r c ' g an equity_structure_shift is defined in i r c ' g to mean any reorganization within the meaning of i r c ' except for reorganizations described in subparagraph e or g of i r c ' a not meeting the requirements of i r c ' b or reorganizations described in subparagraph f of i r c ' a tl-n-3698-98 for an ownership_change to occur there must be an increase of percentage points by one or more shareholders the increase of each shareholder is determined separately comparing the shareholder's percentage of stock ownership immediately after the close of the testing_date with that shareholder's lowest percentage ownership during the testing_period all increases during the testing_period are aggregated to determine whether the percentage_point increase has occurred during the testing_period regardless of whether the changes result from related or unrelated transactions temp treas reg ' 382-2t c the amendments to sec_382 apply only with respect to ownership changes after date the transition rule provides that the testing_period for determining an ownership_change begins on the later of date or in the case of ownership_change that occurs after date and is not subject_to the amendments the first day following the date on which such ownership_change occurs see tax_reform_act_of_1986 publaw_99_514 ' f the legislative_history states that for purposes of this transition rule an option or other interest in a corporation is treated as exercised pursuant to sec_382 s rep no pincite in this case partnership acquired more than of the stock of corp2 on date1 when it exercised its option to acquire u shares of corp2 stock this would constitute an ownership_change under i r c ' g of the 1986_code however under the transition rule for the amendments the option granted to partnership in montha would be treated as exercised at that time accordingly the change_of_ownership occurred prior to meaning that the amendments are not applicable and the acquisition would be subject_to the unamended sec_382 under the code inasmuch as the facts indicate that partnership acquired the stock of corp2 in a cash purchase and acquired more than of the corp2 stock in monthb year6 the acquisition would be subject_to former sec_382 if corp2 failed to carry on a trade_or_business substantially the same as that conducted before the ownership_change at the end of the first two taxable years after the transaction however the available facts do not indicate that corp2 failed to satisfy that requirement accordingly former a would not prohibit the use of corp2 s preacquisition losses after its acquisition by partnership b consolidated_return_change_of_ownership a crco occurs during any taxable_year ayear of change_of the common parent for the taxable_year to which the tax attribute is carried if i the requisite increase in ownership of the common parent s stock occurs and ii the increase results from a purchase or a decrease in the amount of stock outstanding the required increase occurs if one or more of the persons described in former i r c ' a as it existed under the internal tl-n-3698-98 revenue code of b ie the ten persons who own the greatest percentage of the fair_market_value of such stock at the end of the taxable_year b own at least percentage points more of the fair_market_value of the outstanding_stock of the corporation than such person or persons owned at the beginning of the taxable_year or at the beginning of the preceding_taxable_year if the crco rules apply the corporations that were members of the group immediately preceding the first day of the taxable_year in which the crco occurs collectively constitute the aold members of the group treas reg ' g i after a crco the group s pre-acquisition consolidated nol carryovers are subject_to the limitation determined under treas reg ' d in particular the limitation amount of the pre-acquisition consolidated nol carryovers that may be included in the group s consolidated nol deduction for any post-acquisition consolidated_return_year is determined by recomputing the consolidated_taxable_income for the taxable_year without regard to the cnol deduction including only the items of income and deduction of the old members in the instant case as a result of acquiring more than of the stock of corp2 by cash purchase partnership s ownership_interest increased by more than percentage points in year6 consequently a crco occurred and the losses of the corp2 group from tax years year1 through year3 were subsequently subject_to the crco limitation of ' d c sec_269 under i r c ' a the service may disallow the deduction of nol carryovers in certain circumstances specifically i r c ' a provides a in general if b any person or persons acquire directly or indirectly control of a corporation or any corporation acquires directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by such acquiring_corporation or its stockholders the basis of which property in the hands of the acquiring_corporation is determined by reference to the basis in the hands of the transferor_corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction tl-n-3698-98 for purposes of sec_269 person is defined in treas reg ' d to include any individual trust estate partnership_association company or corporation sec_269 defines control to mean the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation for purposes of determining control there are no applicable rules of attribution see brick milling co v commissioner tcmemo_1963_305 attribution_rules of i r c ' do not apply in determining control under i r c ' revrul_80_46 1980_1_cb_62 the concept of an acquisition of corporate control is interpreted broadly and may include the incorporation of a new corporation treas reg ' c borge v commissioner 405_f2d_573 2d cir as a guide to applying this rule treas reg ' a provides that i f the purpose to evade or avoid federal_income_tax exceeds in importance any other purpose it is the principal purpose determining the purpose for which an acquisition was made requires scrutiny of the entire circumstances of the transaction id moreover the principal purpose of the acquisition is determined as of the time of the transaction rather than as of some later date see 291_f2d_761 9th cir determining factor is the intention at the time of the acquisition in a situation where the requisite acquisition of property exists within the meaning of i r c ' a treas reg ' c provides the following example of a transaction which in the absence of evidence to the contrary is indicative that the principal purpose for acquiring the property was evasion or avoidance of tax a corporation acquires property having in its hands an aggregate carryover_basis which is materially greater than its aggregate fair_market_value at the time of such acquisition and utilizes the property to create tax-reducing losses or deductions although i r c ' a is applied more frequently in situations where a profitable corporation acquires a corporation with loss_carryovers it also applies to a loss_corporation that acquires a profitable corporation to obtain the benefit of its own carryovers see 446_f2d_690 5th cir cert_denied 404_us_942 see also 358_f2d_333 5th cir ' may apply where a loss_corporation acquires a profitable corporation in order to secure the benefit of a loss it would not otherwise have enjoyed briarcliff candy corp v commissioner tcmemo_1987_487 ' may apply where a loss_corporation acquires control of a profitable corporation tl-n-3698-98 in vulcan materials a loss_corporation discontinued its historic_business steel operations and sold all its assets for cash in and in the same year acquired by merger all the assets of two profitable corporations engaged in unrelated businesses chemicals and building materials coal and ice at the time of the merger the loss_corporation was a non-operating company with approximately dollar_figure million in liquid_assets and an nol of approximately dollar_figure million resulting from the sale of its assets the loss_corporation was the surviving corporation in the merger and its shareholders held percent of the stock of the surviving corporation with the shareholders of the two profitable corporations owning the remaining percent the internal_revenue_service determined that the principal purpose of the merger was the avoidance of tax ie to use the loss corporation's nol to offset future income of the surviving corporation accordingly the taxpayer's attempt to use the nol_carryover against taxable_income in was disallowed under i r c ' the taxpayer presented no evidence of the business_purpose of the merger and the fifth circuit concluded that the taxpayer failed to meet its burden of proving that the commissioner's determination was in error in scroll inc v commissioner tcmemo_1969_154 aff d 447_f2d_612 5th cir the taxpayer had substantial nol carryovers when it was acquired in approximately seven months after the effective date of the acquisition a profitable commonly owned corporation that was engaged in a separate and independent business was merged into it the taxpayer was the surviving corporation and its substantial pre-acquisition nol carryovers were set off against subsequent earnings_of the combined businesses the tax_court treated the acquisition of the taxpayer and the subsequent merger as interrelated steps in a single transaction in this case the merger of corp5 into corp3 had no apparent business_purpose since corp3 up to that time had no experience in the retailing business indeed at the time of the merger corp3 had no employees and conducted no business of any kind thus the obvious purpose of that merger was to astuff a new income generating business into an old member of the corp2 group in order to offset the corp2 group s crco nol carryovers against corp5 s income in this way corp2 and through it partnership was able to secure the benefit of the crco nol carryovers although this merger is thus tainted by the tax_avoidance purpose sec_269 does not apply inasmuch as corp3 and corp5 were commonly controlled immediately before the merger see i r c ' a applicable only to property acquired from corporation not controlled directly or indirectly immediately before the acquisition by the acquiring_corporation or its stockholders the available facts however suggest that partnership acquired corp2 principally for its large loss_carryovers neither partnership nor its alter ego corp1 were engaged in corp2 s businesses and the subsequent disposition of corp2 s businesses supports that view under the crco rules however partnership could obtain the benefit of corp2 s the libson_shops_doctrine tl-n-3698-98 preacquisition losses only to the extent the old members of the corp2 group had income accordingly the subsequent acquisition of corp4 and the merger of corp4 s profitable subsidiary corp5 into corp3 an inactive old member of the corp2 were essential parts of the overall plan to obtain the desired benefit from the corp2 group s crco losses viewed as steps of an integrated_plan to secure the benefit of corp2 s losses partnership acquisition of corp2 coupled with corp2 s acquisition of corp4 and the merger of corp5 into corp3 comes within the prohibition of sec_269 alternatively corp2 s acquisition of corp4 in conjunction with the subsequent merger of corp5 into corp3 is also within the scope of the sec_269 prohibition see vulcan materials supra f 2d pincite d in 353_us_382 the supreme court held that pre- merger nol carryovers could not be applied against post-merger income produced by a different business from the one which originally produced the carryovers that case involved the merger of commonly-owned operating corporations into another commonly owned corporation that provided management services to the other corporations before the merger after the merger each of the former corporations was operated as a branch of the surviving corporation the businesses of three of the absorbed corporations operated at losses both before and after the merger the surviving corporation sought to apply the pre-merger nol carryovers of the three absorbed corporations to its aggregate post- merger income the supreme court disallowed the carryovers asince the income against which the offset is claimed was not produced by substantially the same businesses which incurred the losses u s pincite although libson shops was decided in it involved tax years and which were governed by the internal_revenue_code_of_1939 the code contained no statutory provisions explicitly providing for the inheritance of a corporation s nol carryovers by a successor_corporation or for the disallowance of inherited nol carryovers where a change_of_ownership occurs however the taxpayer in libson shops would have prevailed under sec_381 and sec_382 of the code in revrul_58_603 1958_2_cb_147 the service announced that it would not apply the libson_shops_doctrine to the acquisition of a loss company s assets in a transaction described in sec_381 in revrul_63_40 1963_1_cb_46 the service announced that it would not apply libson shops if there was less than a shift in the benefits of the nol_carryover attributable to a discontinued business at the same time the service left open the possibility of contesting the availability of the carryover against income of a new activity where there is more than a minor change in stock ownership of a loss_corporation that acquires a new business_enterprise tl-n-3698-98 in 343_f2d_713 9th cir the ninth circuit held that the libson_shops_doctrine is not applicable to any case arising under the code the sixth circuit reached a similar conclusion in 375_f2d_351 6th cir cert_denied 389_us_901 in 793_f2d_864 7th cir the seventh circuit applied libson shops in the context of a carryback of nols but indicated that it viewed the regulatory scheme contained in sec_381 and sec_382 of the code as displacing the previously applicable judicial scheme for nol carryovers other courts have suggested but have not expressly held that the doctrine was replaced by the code see 451_f2d_80 8th cir 69_tc_1015 the service announced in technical information_release no date that it disagreed with the ninth circuit s holding in maxwell hardware and that it would continue to apply libson shops ain any loss carryover case under the code where there has been both a percent or more shift in the benefits of a loss carryover and a change in business as defined in sec_382 and the regulations thereunder in adopting the amendments to sec_382 congress declared that the libson_shops_doctrine would not apply to transactions subject_to the provisions of sec_382 as amended by the act see h_r conf_rep no at ii-194 the acquisition of corp2 in the instant case is not governed by the amendments to sec_382 and therefore falls under the code the position announced in t i r no supra arguably would permit application of the libson_shops_doctrine in this case since the ownership of corp2 changed in year6 and corp2 s business appears to have changed case development hazards and other considerations in our view the sec_269 argument discussed above has -------------- litigating hazards the fact that the various steps are each separated by ----------------------- makes it more difficult to establish that all the steps are part of a single_plan a stronger case could be made to show a tax_avoidance purpose if the steps were more proximate to each other here the acquisition of --------------- occurred in the --------------- timeframe but it was not until - ------ more than four years later that the final step of merging ------------------- into -------------- occurred although your memorandum relied on the application of the step_transaction_doctrine we do not recommend framing the argument in terms of that doctrine primarily because the steps are each separated by ------------------------ rather we believe that the integrated_plan analysis under the scroll which is not altogether different from a step transaction analysis may be a more effective way to frame the argument tl-n-3698-98 additional facts would ----------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------ --------- another potential argument may be to focus on the fact the -------------- was an inactive shell corporation at the time of the merger with --------------- the available facts indicate that ---------- ---- sold all of its ---------- assets in -------------------and had no employees after ------------------- until --------------- was merged into it in ---------------------- if -------------- had no assets and conducted no business after ---------------- it may be possible to argue that -------------------- de_facto liquidated or de_facto dissolved at that time our position would be that when --------------- merged into -------------- more than -------------- later -------------- was not an aold member for purposes of the crco rules therefore the income of that post-merger entity would not be available to offset against the crco nol carryovers under the crco limitation the viability of this argument first depends on the facts in particular -------------------------------- ------------------------------------------------ materials accompanying your memorandum suggest that -------------- may have had cash or marketable_securities if -------------- held substantial cash or securities during its dormant period that fact may preclude making this argument even if ------------------------------------------------------------- there are litigating hazards associated with this argument because courts have been reluctant to hold that a corporation has de_facto dissolved or de_facto liquidated under similar facts see eg united_states v jackson oldsmobile inc f_supp m d ga aff d 371_f2d_808 5th cir 32_tc_1222 however the policies underlying the crco limitation may persuade a court to find that ---------------- was not an aold member for crco purposes because it de_facto dissolved or liquidated your memorandum mentioned possible application of i r c ' to reallocate income however given that the merger of --------------- into -------------- actually occurred and cannot be ignored we do not believe that sec_482 would apply in this context as suggested in your memorandum we considered whether an argument under the libson_shops_doctrine would be available in this case although the position announced in t i r no supra arguably would not preclude application of the libson_shops_doctrine in this case any litigation of this issue in the --------- bankruptcy court would be governed by tl-n-3698-98 the law of the ninth circuit because maxwell hardware is the applicable law in the ninth circuit we do not believe that the bankruptcy court would consider a libson shops analysis in such litigation similarly the discussion in national tea on the continuing vitality of the libson_shops_doctrine suggests that the seventh circuit to which any case involving --------- ------ would be appealable would likely consider that doctrine inapplicable to the loss_carryovers in this case finally we note that i r c ' may apply in this case sec_384 generally precludes the offset of preacquisition losses against built-in gains recognized after an acquisition of a gain_corporation if for example --------------- was a again corporation within the meaning of i r c ' d no built-in gains recognized during the five-year period after --------------- acquired --------- may be offset against any losses of the -------------------- group including the crco losses from periods before that acquisition we cannot determine from the available facts whether --------------- was a gain_corporation or had any recognized built-in gains and we merely point out sec_384 may be implicated if you have any questions concerning the application of sec_384 please contact us if you have any further questions please call deborah a butler assistant chief_counsel field service by steven j hankin special counsel corporate field service division cc regional_counsel cc ------- assistant regional_counsel lc ----------------
